                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:19-CR-163

        vs.                                               FINAL ORDER OF FORFEITURE

 BRETT FEDER,

                        Defendants.



       This matter is before the Court upon the United States of America’s Motion for Final Order

of Forfeiture. Filing 122. The Court has reviewed the record in this case and, being duly advised

in the premises, finds as follows:

       1.      On February 7, 2020, the Court entered a Preliminary Order of Forfeiture (Filing

115), pursuant to 21 U.S.C. § 841 and 21 U.S.C. § 853, based upon Brett Feder’s (“Defendant”)

plea of guilty to Counts 1 through 12 of the Information and admission to the Forfeiture Allegation.

Pursuant to the Preliminary Order of Forfeiture, Feder=s interest in the following seven firearms

was forfeited to the United States:

   a. A Springfield XDS 9mm handgun, seized on or about May 15, 2019, from JD’s Circle Inn,
      [REDACTED], Omaha, Nebraska 68105;

   b. An Auto Ordinance 1911 .45 caliber handgun, seized on or about May 15, 2019, from the
      basement of JD’s Circle Inn, [REDACTED], Omaha, Nebraska 68105;

   c. A Beretta PX4 Storm .45 caliber handgun, seized on or about May 15, 2019, from the basement
      of JD’s Circle Inn, [REDACTED], Omaha, Nebraska 68105;

   d. A Colt Mark 4 .45 caliber handgun, seized on or about May 15, 2019, from the basement of
      JD’s Circle Inn, [REDACTED], Omaha, Nebraska 68105;

   e. A Smith & Wesson .32 caliber handgun, seized on or about May 15, 2019, from under the bar
      at JD’s Circle Inn, [REDACTED], Omaha, Nebraska 68105;
   f. A Vanguard .22 caliber handgun, seized on or about May 15, 2019, from under the bar at JD’s
      Circle Inn, [REDACTED], Omaha, Nebraska 68105; and,

   g. A Sig Sauer SP2022 .40 caliber handgun, seized on or about May 15, 2019, from under the bar
      at JD’s Circle Inn, [REDACTED], Omaha, Nebraska 68105.

       2.      The United States posted Notice of criminal forfeiture of the seven firearms on an

official internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive

days, beginning on February 8, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions. Filing 121-2.

       3.      On April 9, 2020, the United States filed a Declaration of Publication regarding the

firearms. Filing 121.

       4.      The Court has been advised by the United States that no Petitions have been filed.

Filing 121. From a review of the Court file, the Court finds no Petitions have been filed.

IT IS ORDERED:

       A. The Motion for Final Order of Forfeiture (Filing 122) is hereby granted;

       B. All right, title and interest in and to the seven firearms held by any person or entity are

            hereby forever barred and foreclosed;

       C. The seven firearms are hereby forfeited to the United States of America;

       D. The United States is directed to dispose of said property in accordance with law.

       DATED this 14th day of April, 2020.

                                                      BY THE COURT:



                                                      _________________________________
                                                      Brian C. Buescher
                                                      United States District Judge

                                                 2
